Turley, J.
delivered the opinion of the court
In this case, the plaintiff proved his debt,] hire of a negro, under the act of 1756, ch. 4|iand it is nc jected, that this should not have been permit^ecR ^Wcíiuse^tl: debt was not of such a character as could be pro^tertmiderífíat statute, by the oath of the plaintiff, it not being for work and labor done, nor for goods, wares and merchandize sold and delivered: and because the paper produced, is not a book, within the meaning of the statute, and because, it appeared upon the cross examination of the plaintiff, that there was in evidence other testimony by which his account could have been proven.
This statute, having been passed, to facilitate the collection of small debts, for goods, wares and merchandize, and for work and labor, has always, both in North Carolina and Tennessee, received a liberal construction for advancing the remedy. Any note or memorandum of the transaction reduced to writing, has been held to be a sufficient book account within the statute. The account produced by the plaintiff, and read upon his oath, made, as required in such book, according to the de-*168eisions. The work of a slave, is work and labor, for which, the master may recover, and is therefore within the provision-of the statute.
The plaintiff having sworn, as the statute requires, that he has no other means of proving his account, but by his book, &c. his book is evidence, and if the jury find for him upon it, the judgment shall not be arrested, or a new trial granted, merely because it may appear that he might have otherwise proven his account, as that could not make the verdict erroneous; but the plaintiff would be guilty of aperjury, for false swearing.
Let the judgment be affirmed.